DETAILED ACTION
Claims 1-2, 4-9, 14, 29-30, 37-39, 41, 43, and 56 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1609286.8, filed on 05/26/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 14, 29-30, 37-39, 41, 43, and 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 14, 29-30, 37-39, 41, 43, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0167442 A1 (i.e. Harfoushian) in view of US Publication 2016/0168985 A1 (i.e. Betancourt-Pocaterra et al.).

In regards to claim 1, Harfoushian discloses: A method to manipulate a well (at least 202; at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore), comprising: 
(of at least 200; such as at least 216) in the well below an annular sealing device (at least 221) the annular sealing device engaging with one of an inner face of casing or a wellbore in the well (as shown in at least figure 1 & 4), wherein a connector (at least 218) is provided connecting the apparatus to the annular sealing device, the connector being above the apparatus and below the annular sealing device (as shown in at least figures 1-2), the apparatus is deployed into the well in a same operation as deploying the annular sealing device into the well (as shown in at least figure 1), and the apparatus is conveyed on tubulars being at least one of tubing, drill pipe, liner, or casing (at least paragraph [0013] introduces “As shown in FIG. 1, the downhole tool 200 is conveyed on a wireline (e.g., using the multi-conductor cable 204); however, in other embodiments the downhole tool may be conveyed on a drill string, coiled tubing, wired drill pipe, or other suitable types of conveyance”), and the apparatus comprises: 
	a container (at least 298) having a volume, wherein the container is at least one of the tubulars with a length (at least paragraph [0013] introduces “As shown in FIG. 1, the downhole tool 200 is conveyed on a wireline (e.g., using the multi-conductor cable 204); however, in other embodiments the downhole tool may be conveyed on a drill string, coiled tubing, wired drill pipe, or other suitable types of conveyance”); 
	a port (at least 306, 320) to allow fluid communication between a portion of the container and a surrounding portion of the well (at least paragraphs [0024-0031] introduces allowing fluid communication between the container and the surrounding portion of the well); 
(at least 248) configured to direct fluids to/from the container from/to the surrounding portion of the well (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well); 
	a battery to supply electrical power to the pump (at least paragraphs [0013-0016] introduces battery of 206 to supply electrical power to the pump downhole); and 
	a control mechanism to control the pump, and comprising a communication device configured to receive a control signal for operating the pump (at least paragraphs [0013-0016] introduces battery of 206 to supply electrical power and control to the pump downhole using at least valve 250); 
	running the apparatus into the well (as shown in at least figure 1); 
	isolating the port of the apparatus from a surface of the well (isolation via the seal members 221 as shown in at least figures 1-2 & 4); 
	operating the pump in response to said control signal and pumping fluid to/from the container from/to the surrounding portion of the well (at least paragraphs [0024-0031] introduces pumping fluids/proppants into the surrounding portion of the well via ports 306 or 320); 
	wherein at least one pressure sensor (at least 276, 284; at least paragraph [0018] introduces pressure sensors within the apparatus as shown in at least figure 2) is provided in the well below the annular sealing device (as shown in at least figure 2).
at least 100m below a surface of the well;
	a container having a volume of at least 5 litres (l), wherein the container is at least one of the tubulars with a length of 3 m to 14 m and nominal external diameter of from 2 3/8” to 7”; 
	sending the control signal to the communication device at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic or acoustic; and
	the at least one pressure sensor is coupled to a wireless transmitter, and data is transmitted from the transmitter to above the annular sealing device.
	Nonetheless, Betancourt-Pocaterra discloses: sending the control signal to the communication device at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic or acoustic; and the at least one pressure sensor is coupled to a wireless transmitter, and data is transmitted from the transmitter to above the annular sealing device (at least paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces using a wireless means for transmitting data and control the apparatus from surface as taught therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian to include the teachings of Betancourt-Pocaterra, by modifying the actuation of downhole tool apparatus within the wellbore taught by Harfoushian to include for the actuation to be done wirelessly taught by Betancourt-Pocaterra to allow for evaluating subterranean formations without physically (at least paragraphs [0001-0002]). 
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: the annular sealing device being at least 100m below a surface of the well; a container having a volume of at least 5 litres (l).
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to position its downhole tool apparatus comprising at least an annular sealing device in a wellbore location (e.g. at least 100m below a surface of the well) to have a container having a volume of at least 5 litres (l) to allow for establishing optimal downhole locations and conditions for at least hydrocarbon recovery purposes.
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: wherein the container is at least one of the tubulars with a length of 3m to 14m and nominal external diameter of from 2 3/8” to 7”.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the 

In regards to claim 2, Harfoushian further discloses: wherein the apparatus is connected to a tubular (at least 210) before the pump is operated (as shown in at least figures 1 & 4). 

In regards to claim 4, Harfoushian further discloses: wherein the electrical pump is a positive displacement pump, optionally a reciprocating piston pump which is reciprocated at least five times (at least paragraphs [0019, 0024-0031] introduces the pump 248 may positively discharge fluid; the pump 248 may be a hydraulic displacement unit that receives fluid into alternating pump chambers; a valve block 250 may direct the fluid into and out of the alternating pump chambers). 

In regards to claim 5, Harfoushian further discloses: wherein the fluid pumped into the surrounding portion of the well includes fluid added to the apparatus before it was run into the well (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well, which was introduced prior to introducing the apparatus within the wellbore). 
	However, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: wherein the fluid pumped into the surrounding portion of the well includes at least 1 l of fluid added to the apparatus before it was run into the well.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the claimed invention would perform equally well with the disclosed modification(s).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the fluid pumped into the surrounding portion of the well to include for at least 1 l of fluid added to the apparatus before it is run into the well to allow for creating ideal downhole operating conditions within the wellbore for at least purposes of effectively recovering hydrocarbons. 

In regards to claim 6, Harfoushian further discloses using a fluid (as disclosed in claim 1 above). 
	However, appears to be silent in regards to: wherein the fluid is one of an acid, breaker fluid, tracer, gelling chemical or inhibitor.
In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for a fluid, such as acid, to allow for enhancing the wellbore for hydrocarbon recovery purposes.

In regards to claim 7, Harfoushian further discloses: including using the apparatus to conduct at least one of an interval infectivity test, permeability test, pressure test, hydraulic fracturing test, a barrier test, a chemical delivery operation, or well/reservoir treatment such as an acid treatment (at least paragraphs [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests). 

In regards to claim 8, Harfoushian further discloses: wherein the apparatus is used to conduct a pressure test, the pressure test being conducted on a barrier by the apparatus being provided below the barrier, the pump being operated causing fluid to be released from the container to increase pressure below the barrier, and the pressure below the barrier bein then monitored (at least paragraphs [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests; at least paragraphs [0024-0031] introduces allowing injection of fluids/proppants into the surrounding portion of the well; all pressure sensors are monitored throughout the operation as disclosed therein). 

In regards to claim 9, Harfoushian further discloses: wherein the apparatus further comprises a charging means system having a valve on the port, and the method includes providing gas in the container, exposing the gas to well pressure via said port to compress the gas, closing said port with said valve to resist fluid and pressure communication from the well into the container, using the compressed gas to facilitate the pump to release fluid from the container into the well, wherein optionally before the barrier is set, the well is pressurised from surface to further increase the pressure in the well and further compress the gas in the container, the valve at the port being closed before the pressure from the surface is reduced (at least paragraph [0018] introduces at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well via the pump, ports and valves as shown in figure 2). 

In regards to claim 14, Harfoushian further discloses: wherein the container has at least one of a floating piston (at least 308) or bladder separating a first and a second section in the container and sealing them from each other within the container, the first section being in fluid communication with the port (as shown in figure 2). 

In regards to claim 29, Harfoushian further discloses: wherein the port of the apparatus is provided above a second annular sealing device (as shown in figure 2). 

In regards to claim 30, Harfoushian further discloses: including conducting a short interval test wherein a packer element of the annular sealing device and a packer element of the second annular sealing device are apart; and there is at least one communication path from the well to a reservoir between the packer elements (as shown in figure 2). 
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: wherein the packer element of the annular sealing device and a packer element of the second annular sealing device are less than 30m apart, or less than 10m apart, optionally less than 5m apart, more optionally less than 2m, less than 1m or less than 0.5m.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the claimed invention would perform equally well with the disclosed modification(s).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the packer element of the annular sealing device and a packer element of the 

In regards to claim 37, Harfoushian further discloses: conducting a procedure on the well, wherein the procedure includes at least one a build-up test, drawdown test, connectivity tests such as one of an interference test or pulse test, drill stem test (DST), extended well test (EWT), hydraulic fracturing, minifrac, pressure test, flow test, or well/reservoir treatment such as an acid treatment, permeability test, injection procedure, gravel pack operation, perforation operation, image capture, string deployment, workover, suspension or abandonment (at least paragraph [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests). 

In regards to claim 38, Harfoushian further discloses: wherein the well comprises an array of discrete temperature sensors or a distributed temperature sensor (at least paragraph [0018] introduces pressure sensors within the apparatus as shown in figure 2). 

In regards to claim 39, Harfoushian further discloses: the container has volume (as disclosed in claim 1). 
 of at least 5 l at least 50 l, optionally at least 100 l.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the claimed invention would perform equally well with the disclosed modification(s).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container to have a volume of at least 5 l at least 50 l, optionally at least 100 l to allow for creating ideal downhole operating conditions within the wellbore for at least purposes of effectively recovering hydrocarbons. 

In regards to claim 41, Betancourt-Pocaterra further discloses: wherein the well includes casing/liner, and the container takes up the whole cross-section of the casing/liner (at least paragraphs [0042 and 0124] introduces a casing within the wellbore in which the sealing devices engage with as shown in at least figures 1 & 6). 

In regards to claim 43, Betancourt-Pocaterra further discloses: wherein in addition to the container, there is at least one secondary container having a volume, the (at least 260) or a latch assembly, and wherein at least one secondary container has a different pressure than a surrounding portion of the well (at least paragraphs [0024-0031] and figure 2 introduces a secondary container, such as 254 or container cartridges linked to the pump which assist in transferring fluid(s) around the apparatus). 
	However, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: secondary container having a volume of at least 1l.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the secondary container having a volume of at least 1l to allow for creating ideal downhole operating conditions within the wellbore for at least purposes of effectively recovering hydrocarbons. 

In regards to claim 56, Harfoushian discloses: A method to manipulate a well (at least 202) by conducting a short interval test (at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore; at least paragraphs [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests), comprising: 
	providing a pressure sensor in the well (at least paragraph [0018] introduces pressure sensors within the apparatus as shown in at least figure 2);  
	providing an apparatus (of at least 200; such as at least 216) in the well, wherein the apparatus is deployed into the well in a same operation as deploying an annular device into the well (as shown in at least figure 1) and the apparatus is conveyed on tubulars being at least one of tubing, drill pipe, liner, or casing (at least paragraph [0013] introduces “As shown in FIG. 1, the downhole tool 200 is conveyed on a wireline (e.g., using the multi-conductor cable 204); however, in other embodiments the downhole tool may be conveyed on a drill string, coiled tubing, wired drill pipe, or other suitable types of conveyance”), and the apparatus comprises:
	a container (at least 298) having a volume and a port (at least 306, 320) to allow fluid and optionally pressure communication between a portion of an inside of the container and an outside of the container (at least paragraphs [0024-0031] introduces allowing fluid communication between the container and the surrounding portion of the well), and wherein the container is at least one of said tubulars with a length (at least paragraph [0013] introduces “As shown in FIG. 1, the downhole tool 200 is conveyed on a wireline (e.g., using the multi-conductor cable 204); however, in other embodiments the downhole tool may be conveyed on a drill string, coiled tubing, wired drill pipe, or other suitable types of conveyance”), and the port of the apparatus is below a first portion of a packer element (at least 221) and above a second portion of the packer element (at least 221; as shown in figures 1-2 & 4); the interval including at least one communication path between the well and a formation (as shown in at least figures 1-2 & 4); 
	a pump (at least 248) adapted to move fluid from a surrounding portion of the well into at least a portion of the container via the port (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well); and
	a control mechanism comprising a communication device configured to receive a control signal for moving a valve member (at least paragraphs [0013-0016] introduces battery of 206 to supply electrical power and control to the pump downhole using at least valve 250); 
	deploying the apparatus into the well on a tubular (as shown in at least figures 1 & 4); 
	operating the pump in response to said control signal to allow fluid to enter the container (at least paragraphs [0024-0031] introduces the pump 248 to introduce fluid within the container for actuating the floating piston 308); and, 
	drawing in fluid into the container from the well (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well).
	However, Harfoushian appears to be silent in regards to: a container having a volume of at least 5 litres;
of 3 m to 14 m and nominal external diameter of from 2 3/8” to 7”;
	said portions spaced apart from each other by up to 10 m thus defining a short interval, and each engaging with an inner face of casing or wellbore in the well, and being at least 100 m below a surface of the well;
	sending a control signal from out with the short interval to the control mechanism at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic, acoustic, inductively coupled tubulars or coded pressure pulsing;	
	drawing in at least 5 litres of fluid into the container from the well. 
	Nonetheless, Betancourt-Pocaterra discloses: sending a control signal from out with the short interval to the control mechanism at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic, acoustic, inductively coupled tubulars or coded pressure pulsing (at least paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces using a wireless means for transmitting data and control the apparatus from surface as taught therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian to include the teachings of Betancourt-Pocaterra, by modifying the actuation of downhole tool apparatus within the wellbore taught by Harfoushian to include for the actuation to be done wirelessly taught by Betancourt-Pocaterra to allow for evaluating subterranean formations without physically (paragraphs [0001-0002]). 
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: being at least 100m below a surface of the well; drawing in at least 5 litres of fluid into the container from the well. 
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to position its downhole tool apparatus in a wellbore location (e.g. at least 100m below a surface of the well) and for drawing in at least 5 litres of fluid into the container from the well to allow for establishing optimal downhole locations and conditions for at least hydrocarbon recovery purposes.
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: wherein the container is at least one of said tubulars with a length of 3 m to 14 m and nominal external diameter of from 2 3/8” to 7”;
	said portions spaced apart from each other by up to 10 m thus defining a short interval.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the claimed invention would perform equally well with the disclosed modification(s).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container to have at least one of said tubulars with a length of 3 m to 14 m and nominal external diameter of from 2 3/8” to 7”; and said portions spaced apart from each other by up to 10 m thus defining a short interval to allow for creating ideal downhole operating conditions within the wellbore for at least purposes of effectively recovering hydrocarbons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676